Citation Nr: 0818211	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-38 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Whether a July 22, 2005, decision of the Board of Veterans' 
Appeals denying an increased disability rating for 
fibromyalgia should be revised or reversed on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran, who is the moving party, had active service from 
August 1982 to January 1985.

The veteran seeks revision or reversal of a July 2005 Board 
of Veterans' Appeals (Board) decision to the extent it denied 
entitlement to an increased disability rating for 
fibromyalgia.  The veteran in effect argues that the decision 
contained CUE.  


FINDING OF FACT

1.  In a July 22, 2005, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
fibromyalgia.

2.  The veteran has not adequately set forth allegations of 
CUE in the July 22, 2005, decision, the legal or factual 
basis for such allegations of error and why the result would 
have been manifestly different but for the error(s).


CONCLUSION OF LAW

The criteria for revision or reversal of the July 2005 Board 
decision denying entitlement to an increased disability 
rating for fibromyalgia on the basis of CUE are not met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

In a July 22, 2005, decision, the Board entitlement to a 
compensable rating for the veteran's.  In a Statement In 
Support Of Claim (VA Form 21-4138) dated in January 2006, the 
veteran asserted that the Board had made the wrong decision 
in July 2005.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In the decision, the Board denied a compensable rating for 
fibromyalgia.  The Board determined that his fibromyalgia was 
manifested by subjective complaints of pain, no deformities, 
a full range of motion in his joints and no soft tissue 
trigger points.  The veteran's fibromyalgia was rated 
pursuant to the rating criteria found under Diagnostic Code 
5025.  Compensable disability ratings for fibromyalgia under 
that code required widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, parenthesis, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  A 10 percent disability rating was assigned if 
these symptoms required continuous medication for control.  A 
20 percent disability rating was assigned if the symptoms 
were episodic with exacerbations often precipitated by 
environmental or emotional stress or by over-exertions, but 
that are present more than one-third of the time.  A 40 
percent disability rating was assigned if such symptoms were 
constant, or nearly so, and refractory (resistant to 
treatment) to therapy.  

Applying the criteria to the facts of the case, the Board 
found that a compensable disability rating under Diagnostic 
Code 5025 required widespread musculoskeletal pain and tender 
points that required continuous medication for control.  
There was no medical evidence of tender points, and the 
veteran's pain had not been shown to be debilitating or to 
interfere with ranges of motion of the joints.  Additionally, 
the medical evidence of record had hot shown that the veteran 
exhibited fatigue, sleep disturbance, stiffness, parenthesis, 
headache, irritable bowel symptoms, Raynaud's-like symptoms, 
or any psychiatric problems such as depression.  Therefore, 
the objective medical evidence of record did not support a 
compensable disability rating for fibromyalgia.

The evidence of record at the time of the July 2005 Board 
decision consisted of VA outpatient treatment records, VA 
examination reports, and various treatises addressing 
fibromyalgia.

After having carefully considered the veteran's January 2006 
statement, the Board finds that the veteran's assertion that 
the Board had made the wrong decision in July 2005 amounts to 
a disagreement as to how the evidence was weighed and 
evaluated by the Board.  Such a disagreement cannot 
constitute a valid claim of CUE.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) (to claim CUE on the basis that previous 
adjudicators improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE); Russell 
v. Principi, 3 Vet. App. 310 (1992).

In this regard, in its description and discussion of the 
evidence from the time of the veteran's increased rating 
claim, the Board discussed the medical evidence of record in 
conjunction with the applicable rating criteria provided in 
VA's Schedule for Rating Disabilities.  Thus, there was a 
basis in the record for the Board's finding that that the 
veteran's fibromyalgia was manifested by subjective 
complaints of pain, no deformities, full range of motion of 
the joints, and no soft tissue trigger points.  Although 
reasonable minds could have differed as to whether there may 
have been a greater degree of impairment of health, this is 
not the applicable test for CUE.  As explained above, mere 
disagreement with the Board's evidentiary findings cannot 
amount to a valid CUE claim.

The criteria for revision or reversal of the July 2005 Board 
decision denying entitlement to an increased rating for 
fibromyalgia on the basis of CUE are not met because the 
moving party has failed to comply with 38 C.F.R. 
§ 20.1404(b).  As such, the claim must be dismissed.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1404.


ORDER

The veteran's motion to revise or reverse the July 22, 2005, 
Board decision denying a compensable rating for fibromyalgia 
is dismissed without prejudice to refiling.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


